ORDER
PER CURIAM.
Claimant appeals from an order of the Labor and Industrial Relations Commission (Commission) affirming the dismissal, for failure to prosecute, of his workers’ compensation claim. We affirm. The Commission’s award is supported by competent and substantial evidence on the whole record; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).